Title: From James Madison to Richard Peters, 23 February 1822
From: Madison, James
To: Peters, Richard


                
                    Dear Sir
                    Montpellier Feby. 23. 1822
                
                I have recd. the copy of Mr. Biddle’s address so obligingly forwarded by you.
                I knew before that Mr. B. was a fine writer; but I did not know that he was so accomplished a farmer. His address shews that he is both. I have read it not only with pleasure but with instruction: and I return you my thanks for the opportunity of doing so. Accept in addition to them my cordial regards and my best wishes
                
                    James Madison
                
            